Title: To James Madison from Edward Carrington, 25 December 1790
From: Carrington, Edward
To: Madison, James


My dear Sir
Richmond Decr. 25. 1790
It was my intention to have committed to Mr. Giles the successor of Colo. Bland for the district in which I reside, a letter of introduction to you, but his recovering from a spell of Sickness and setting out for Phila. earlier than I expected prevented my doing so. You must before this have formed some acquaintance with him yet I cannot forbear to recommend him as my valuable Freind to your particular attention. Though yet a very young man he has acquired high reputation in both the superior & inferior Courts of this State. You will find him upon trial to possess real genius, acquired knowledge, & solid honesty such as will make him a valuable Co-adjutor in our representation. I am my dr sir with great regard yr Afft. Freind & St.
Ed Carrington
